Title: To Thomas Jefferson from John Harriott, 4 October 1793
From: Harriott, John
To: Jefferson, Thomas



Honourable Sir
New Port, Rhode Island Octr: 4th, 1793

The Capt: of a Vessell from Spain that arrived in this Port yesterday, reports, that all the American Vessells which were at Bourdeaux and other neighboring Ports, were detain’d there by the French. How far his information may be depended on, I can not say, but some respectable Merchants here, beleive it true, possibly you have better intelligence. But I would not neglect an Opportunity of evincing my sence of the Duty every One owes, who lives under protection of the Laws of the Country he resides in as a Citizen, by giving the earliest information of what comes to his knowledge, which he thinks material to the interests of the Country.
Will you pardon my troubling you with Thoughts that occurred at New York, while looking on the French Ships of Warr laying there so long. It struck me, should the present Government in France declare Warr against America (as well as the rest of the World,) how easy it 
 
would be for these Ships to lay New York under a heavy Contribution &c. The best, and as it appear’d to me, the only remedy against such Evil, would be to provide a sufficient number of small Fire Ships both above and below the Town. And the present critical situation of this Country either with England, or France, would justify the guarding against such Insult from either Nation.
I receiv’d your much esteem’d favor of the 5th. of Augst: just as I was embarking with my Family onboard a Sloop from Baltimore to this Port. I have been tolerably busy since, in visiting parts of this, and New York, the Jerseys, and Connetticut States, the result, I find myself much mistaken in the opinion I entertain’d and flatter’d myself with, of being able to farm Lands in this Country on a large Scale, in an improved manner. Certainly there is room enough for improvement (I have not yet seen five Acres of Arable Land in a tolerable condition,) but the scarcity, and dearness of Labor, join’d to an inveterate obstinacy, appears an insurmountable objection, so much so, that I have now partly determin’d giving over the pursuit, at least on so large a Scale as I was in hopes might have enabled me to provide better for my Children here, than in England. Consequently the only motive left to induce a continuance in this Country, is a preference to its Laws and Government. Whether this will counter-ballance old Friends and Connections, I have not as yet resolved on.
Had not the melancholy state of Philadelphia prevented, I should have extended my Journey (when in the Jerseys) to have paid my Personal Respects, with a hope of receiving fuller information about the Southern Co[untry] you were pleas’d to recommend to my notice. My re[asons] for not extending my views so far Southerly, were the Heat of the Climate, and my ignorance of the management of Negroes which I conceive requires a long habit to manage to advantage, and if severity is necessary, I should not like to attempt it.
Having been twice in Turkey while the Plague raged violently (We had four Men died onboard with it) I take the liberty of observing that those European families who took the precaution to live in the upper parts of their Houses, (and even on the Tops,) escaped the Infection, while those who neglected it suffered nearly as much as the native Turks. Possibly it may be of service to those unhappy Inhabitants of Philadelphia, who are oblig’d to remain [there?] to be acquainted with this Circumstance. Thanking you Sir, for your kind Wishes and a[…] to a Stranger, I remain Your Devoted, & faithful Hble Servant

John Harriott

